DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Ratchford on 11/29/2021.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 10/25/2021. 

	1. (Currently amended) An image Sensor, comprising:
	a substrate;
	a first shared pixel disposed in the substrate and including four photodiodes that share a first floating diffusion (FD) area;
	a second shared pixel disposed in the substrate adjacent to the first shared pixel in a first direction and including four photodiodes that share a second FD area;
	a first transistor (TR) set configured to be shared by the first shared pixel and comprising a first reset TR, a first source follower TR, and a first selection TR, which are arranged collinearly along the first direction:
	a second TR set configured to be shared by the second shared pixel and comprising a second selection TR, a second source follower TR, and a second reset TR, which are arranged collinearly along the first direction;
	an isolation layer comprising a doped semiconductor region and an insulating layer on the doped semiconductor region, the isolation layer surrounding the first TR set and the second TR set in a plane parallel to an upper surface of the substrate and separating the first TR set and the second TR set from the first FD area, the first shared pixel, the second FD area and the second shared pixel; and
	a common vertical contact directly connected to a shared diffusion region of the first selection TR and the second selection TR,
	wherein the first TR set and the second TR set are in a mirror symmetry relationship with respect to the common vertical contact, and
	wherein a first equivalent FD area is disposed between and in direct contact with a portion of the first reset TR and a first isolation area of the isolation layer.

	13. (Currently amended) The image sensor of claim 1, further comprising: a fifth reset TR configured to be shared by a fifth shared pixel disposed directly next to the second shared pixel along the first direction; and an a second isolation area of the isolation layer disposed between the second reset TR and the fifth reset TR,
.
	15 (Currently amended) An image sensor, comprising: 
	a substrate;
	a first shared pixel disposed in the substrate and including four photodiodes that share a first floating diffusion (FD) area; 
	a second shared pixel disposed in the substrate adjacent to the first shared pixel in a first direction and including four photodiodes that share a second FD area: 
	a third shared pixel disposed in the substrate adjacent to the second shared pixel in the first direction and including four photodiodes that share a third FD area;
	a first transistor (TR) set configured to be shared by the first shared pixel and comprising a first reset TR, a first source follower TR, and a first selection TR, which are arranged collinearly along the first direction; 
	a second TR set configured to be shared by the second shared pixel and comprising a second selection TR, a second source follower TR, and a second reset TR, which are arranged collinearly along the first direction; 
collinearly along the first direction; 
	a common vertical contact directly connected to the first selection TR and the second selection TR; 
	an isolation layer comprising a doped semiconductor region and an insulating layer on the doped semiconductor region, the isolation layer surrounding the first TR set and the second TR set in a plane parallel to an upper surface of the substrate and separating the first TR set and the second TR set from the first FD area, the first shared pixel, the second FD area and the second shared pixel and the isolation layer being disposed between the second reset TR and the third reset TR; and 
	a first equivalent FD disposed between a first area of the isolation layer and a portion of the second reset TR and 
	a second equivalent FD disposed between the first area of the isolation layer and a portion of the third reset TR, 
	wherein the first TR set and the second TR set are in a mirror symmetry relationship with respect to the common vertical contact, 
	wherein the second reset TR, the third reset TR, the third source follower TR, and the third selection TR are sequentially arranged along the first direction.


Allowable Subject Matter

Claims 1-3 and 10-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

	After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest an image Sensor, comprising: a first transistor (TR) set configured to be shared by the first shared pixel and comprising a first reset TR, a first source follower 
an isolation layer comprising a doped semiconductor region and an insulating layer on the doped semiconductor region, the isolation layer surrounding the first TR set and the second TR set in a plane parallel to an upper surface of the substrate and separating the first TR set and the second TR set from the first FD area, the first shared pixel, the second FD area and the second shared pixel; and a common vertical contact directly connected to a shared diffusion region of the first selection TR and the second selection TR, wherein the first TR set and the second TR set are in a mirror symmetry relationship with respect to the common vertical contact in combination with the rest of the limitations of the claim.

	After completing a thorough search of independent claim 15, the prior art of record, alone or in combination does not disclose, teach or fairly suggest an image sensor, comprising: a first transistor (TR) set configured to be shared by the first shared pixel and comprising a first reset TR, a first source follower TR, and a first selection TR, which are arranged collinearly along the first direction; a second TR set configured to be shared by the second shared pixel and comprising a second selection TR, a second source follower TR, and a second reset TR, which are arranged collinearly along the first direction; a third TR set configured to be shared by the third shared pixel and comprising a third reset TR, a third source follower TR, and a third selection TR, which are arranged collinearly along the first direction; a common vertical contact directly connected to the first selection TR and the second selection TR; an isolation layer comprising a doped semiconductor region and an insulating layer on the doped semiconductor region, the isolation layer surrounding the first TR set and the second TR set in a plane parallel to an upper surface of the substrate and separating the first TR set and the second TR set from the first FD area, the first shared pixel, the second FD area and the second shared pixel and the isolation layer being disposed between the second reset TR and the third reset TR; and a first equivalent FD disposed between a first area of the isolation layer and a portion of the second reset TR and a second equivalent FD disposed between the first area of the isolation layer and a portion of the third reset TR, wherein the first TR set 

The closest prior arts on record are Kato (US-20170110503-A1), Kudoh (US-20080088724-A1), Yanagita (US-20110127408-A1) and Ohtsuki (US-20150076326-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-3, 10-14 and 16 are also allowed being dependent on allowable claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AARON J GRAY/Examiner, Art Unit 2897